Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim limitation(s):

Claim 6 recites a where the first and second edges recess that is on the neck but this is unclear how the first and second edges are on the recess even after review of the drawings. The specification page 4 lines 1-4 state an end portion, but this is not defined in the specification.  Please see Fig. C below and patent EP 2371722 A1 Fig. 4 for how the neck is defined (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation(s):

Claim 9 recites the maximum distance D1 between the concave section of the first edge and the concave section of the second edge, but it is unclear if this this is the art length or the linear distance between the first and second edge. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a) as being anticipate by Noll (US 20070045223 A1).
In regards to claim 1, Noll teaches a container for a product preferably liquid (since the container is made out of plastic it is obvious that it can hold liquids; Paragraph [0038] lines 8-9 and Abstract line 1), the container comprising: a base wall (Fig. 2 the area above DB), at least one side wall (Fig A shows side walls #1, #2, and #4.  Side walls #3 and #4 are mirrored in Fig. A1) extending from the base wall (Fig. 2 the area above DB) in a direction of extension D of the container (extension D is implied to be an axis as shown in Fig. B below), an end portion (see Fig. B1 below), comprising a neck (see Fig. C below) for the discharge of the product, positioned at an end of the container opposite the base wall (Fig. 2 the area above DB) in the main direction of extension D (extension D is implied to be an axis as shown in Fig. B below), the base wall (Fig. 2 the area above DB), the side walls (Fig A shows side walls #1, #2, and #3.  Side walls #3 and #4 are mirrored in Fig. A1) and the end portion (see Fig. B1 below) defining a container open at the neck (see Fig. C1 below), the container being characterised in that it comprises a gripping system (Fig. 6; inner panel 210, inner panel edge 212, inner transition edge 214, 216, and dart 236 or ribs) comprising at least one recess (Fig. 6; dart 236 or ribs) in the side walls (Fig A shows side walls #1, #2, and #3.  Side walls #3 and #4 are mirrored in Fig. A1), the recess (Fig. 6; dart 236 or ribs) extending mainly along the main axis of extension D (extension D is implied to be an axis as shown in Fig. B below), defining with a profile (the profile is obvious and is met by the prior art since a specific profile of the container was not cited) of the side wall (Fig A shows side walls #1, #2, and #3.  Side walls #3 and #4 are mirrored in Fig. A1) a gripping portion (Fig. 1; grip region 108) in the container.  



    PNG
    media_image1.png
    528
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    500
    media_image2.png
    Greyscale

Fig. A
Fig. A1



    PNG
    media_image3.png
    566
    585
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    657
    491
    media_image4.png
    Greyscale

Fig. B
Fig. B1



    PNG
    media_image5.png
    602
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    628
    490
    media_image6.png
    Greyscale

Fig. C
Fig. C1


	
In regards to claim 10, Noll teaches the container according to claim 1, comprising a first side wall (see Fig. A1 above) defining an front frontal wall, a second side wall (see Fig. A1 above) defining a rear frontal wall, at least a third side wall (see Fig. A above) connecting the first and second side walls (Noll see Fig. A1 above), the first, second and third side walls (Noll see Fig. A and A1 above) extending from the base wall (Fig. 2 the area above DB) in the main direction of extension D, connected to each other and being closed at the top by the end portion (see Fig. B1 above) of the container, the recess (Fig. 6; dart 236 or ribs) being formed on the first side wall (see Fig. A1 above).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Hayton (EP 2371722 A1) over in view of De Vel (US 20090159557 A1).

In regards to claim 1, Hayton teaches a container for a product preferably liquid (since this container is able to hold food Page 2 Paragraph [0016] lines 25-27 {e.g. honey or syrup}), the container comprising: a base wall (closed bottom end 312), at least one side wall (Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]) extending from the base wall (closed bottom end 312) in a direction of extension D of the container (the is an obvious direction of extension D which is an axis, see Fig. D1 below), an end portion (top portion 320), comprising a neck (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330) for the discharge of the product (Column 9 lines 55-58), positioned at an end of the container opposite the base wall (closed bottom end 312) in the main direction of extension D, the base wall (closed bottom end 312), the side walls (Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]) and the end portion (top portion 320) defining a container open at the neck (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330), the container comprising at least one recess (see Fig. D2 below) in the side walls (Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]), the recess (see Fig. D2 below) extending mainly along the main axis of extension D and having a first and a second edge (Fig. 4; left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge) which are convergent with each other towards the neck (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330) and convergent with each other towards the base wall (Fig. 4; closed bottom end 312), the second edge (the right side of the crease line arrangement 340 is the second edge) defining with a profile (the profile is obvious and is met by the prior art since a specific profile of the container was not cited) of the side wall (Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]) a gripping portion (anywhere outside of designated recess portion found in Fig. D2 below) in the container.


    PNG
    media_image7.png
    829
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    559
    373
    media_image8.png
    Greyscale

D1
D2





De Vel teaches a recess (Fig. 1; palm recess 20), that have a have depth of at least 5 mm on opposing sides (see the abstract lines 3-4), that houses a gripping system (Fig. 1 and 5; finger-recesses 21 and ribs 23).
As De Vel as it relates to recess and hand grips, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified recess of Hayton to include the ribs and palm recess depth 5 mm  found in De Vel.  Doing so would strengthen the recess and gripping portion of Hayton (De Vel Page 2 Paragraph [0031] lines 29-30) and decreasing the chance of container slipping out of the user’s hand (De Vel Paragraph [0037] lines 20-21).

In regards to claim 2, Hayton in view of De Vel teaches the container according to claim 1, wherein the gripping portion (the side walls near that is not the defined recess in Fig D2 above) thins from the neck (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330) towards the base wall (Fig. 4; closed bottom end 312)

In regards to claim 3, Hayton in view of De Vel teaches the container according to claim 1, wherein the first edge (Hayton Fig. 4; left side of crease line arrangement 340 is the first) has a curved shape with the concavity facing towards (see Fig. E below) the second edge (Hayton Fig. 4; the right side of the crease line arrangement 340 is the second edge).  


    PNG
    media_image9.png
    630
    437
    media_image9.png
    Greyscale

Fig. E



In regards to claim 4, Hayton in view of De Vel teachesthe container according to any one of the preceding claims, claim 1, wherein the second edge has a curved shape and has a first section having a concavity facing towards the first edge and a second section (Fig E above shows first and second section, as well as left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge facing each other), connected to the first section (see Fig. E above), with a concavity facing in the opposite direction relative to the first edge (Fig E above shows first and second section, as well as left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge facing each other).

In regards to claim 5, Hayton in view of De Vel teaches the container according to claim 4, wherein the second section of the second edge is closer to the neck of the container with respect to the see Fig. E above the second section is defined below the defined neck and the first section is defined as above the neck).
In regards to claim 6, Hayton in view of De Vel teaches the container claim 1, wherein the first and second edges (Hayton Fig. 4; left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge) are joined to one another on the side of the neck (starts from the bottom edge of front side 324 and back side 326 and ends at the top edge at of the reclosable opening 330) of the container.

In regards claim 7, Hayton in view of De Vel the container claim 1, wherein the recess (see Fig. D2 above) has a depth D of between mm 4 and mm 12 according to the volume of the container (De Vel see the abstract lines 3-4).

In regards to claim 8, Hayton in view of De Vel the container claim 1, wherein the first and second edges (Hayton Fig. 4; left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge) each have at least a concave section with their respective concavities facing each other (see Fig. E above).

In regards to claim 11, Hayton in view of De Vel teaches the container according to claim 1, wherein the recess (see Fig. D2 above) is delimited by at least one base (Hayton Fig. 4; closed bottom end 312), by a first wall (Fig. D1 section 1; finger-recesses 21 of De Vel) and by a second end wall (Fig. D1 section 2; finger-recesses 21 of De Vel), the first and second end walls (Fig. E section 1 and 2 in conjunction with finger-recesses 21 from De Vel) starting from the base (Hayton Fig. 4; closed bottom end 312) and facing each other.  

claim 12, Hayton in view of De Vel teaches the container according to claim 11, wherein the first and second walls (Fig. E section 1 and 2 in conjunction with finger-recesses 21 from De Vel) of the recess (see Fig. D2 below) extend from the base (Hayton Fig. 4; closed bottom end 312) to the side walls (Hayton Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]), the first and second walls (Fig. E section 1 and 2; finger-recesses 21 of De Vel) of the recess (see Fig. D2 above) being respectively delimited, at the wall (Hayton Fig. 4; lateral sides 328a and 328b [side walls], front side 324 [front wall], back side 326 [back wall]) by the first and second edges (Hayton Fig. 4; left side of crease line arrangement 340 is the first edge and the right side of the crease line arrangement 340 is the second edge). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PIERCE T DUNWOODY/               Examiner, Art Unit 3735    

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735